718 S.E.2d 373 (2011)
COBB, et al.
v.
TOWN OF BLOWING ROCK, et al.
No. 300A11-1.
Supreme Court of North Carolina.
September 19, 2011.
R. Kent Brown, Charlotte, for Cobb, Chelsea Amanda Brooke, et al.
Andrew J. Santaniello, Charlotte, for Town of Blowing Rock, et al.
E. Stewart Poisson, Wilmington, Frank Goldsmith, Marion, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 15th of September 2011 by N.C. Advocates for Justices for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 19th of September 2011."
Unless already submitted, the Amicus Brief shall be submitted to the court within *374 the times allowed and in the manner provided by Appellate Rule 28(i).